The writ of error brings for review a judgment in favor of the defendants in a suit instituted in the Circuit Court of Volusia County wherein plaintiff sought to recover damages for the alienation of the affections of her husband.
Plaintiff in error contends that there are twenty-six questions of law presented for our determination.
A careful consideration of the record discloses that the evidence was entirely insufficient to have supported a verdict in favor of the plaintiff, and, this being true, other matters become of no material consequence.
The judgment should be affirmed.
It is so ordered.
Affirmed.
WHITFIELD, C. J., and BROWN and DAVIS, J. J., concur in the opinion and judgment.